Citation Nr: 1144165	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-27 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 administrative decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO determined that the appellant was not eligible for VA benefits (exclusive of health care under Chapter 17, Title 38, United States Code) due to the character of his discharge from military service. 
In his August 2007 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In July 2009, he was notified that his Board hearing had been scheduled for a date in August 2009.  However, prior to the date of the scheduled hearing, the appellant requested that his hearing be rescheduled in order to allow him to obtain additional evidence.
In July 2011, the Board sent the appellant a letter and asked him to indicate whether he still wished to be scheduled for a Board hearing and informed him that a failure to respond within 30 days would result in a presumption that a hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The letter was sent to the appellant's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  The appellant failed to respond to the July 2011 letter, and it is presumed that he does not want a hearing.

FINDINGS OF FACT

1.  The appellant's service was terminated by a discharge under other than honorable conditions.

2.  The actions that led to the appellant's discharge from service constituted willful and persistent misconduct and were not minor offenses.

3.  The appellant was not insane at the time of the offenses that lead to his discharge from service under other than honorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to the payment of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.301(c)(3) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Where the issue involves the character of an appellant's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In a pre-adjudication letter dated in July 2005, the appellant was informed that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.

The appellant was notified of the evidence needed to establish veteran status in a July 2007 statement of the case.  Such a post-decisional document could not serve to provide legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.4d 1328 (2006).  It should, however, have served to put the appellant on notice as to what evidence was required and he had years to submit additional evidence and argument.

To the extent that the appellant was not provided with pre- adjudication notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  In light of the July 2005 letter and July 2007 statement of the case, the appellant has actual knowledge of the evidence needed to establish veteran status and of the types of discharge under which VA benefits are not payable.  Thus, no such showing of prejudice has been made here.

Furthermore, VA assisted the appellant by obtaining pertinent service personnel records.  Inasmuch as there is no evidence that he was insane at the time he committed the offenses leading to his other than honorable discharge, and examination or medical opinion is not required.  Further assistance is unlikely to assist the appellant in substantiating his status as a veteran.  

Analysis

For VA purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

Service personnel records reflect that between July 1973 and his discharge in September 1975, the appellant was found in violation of Uniform Code of Military Justice (UCMJ), Article 86 for being absent without leave (AWOL) for the periods from November 22, 1974 to November 23, 1974 and from March 4, 1975 to May 11, 1975.  He was restricted to the company area for 7 days and was given 7 extra days of duty following the November 1974 violation.  

In response to the appellant's second period of being AWOL, statements were submitted by fellow servicemen in May 1975 pertaining to the character of the appellant's service.  They reported that his standards were far below that of an average soldier, he had repeatedly failed to report for assigned duty, details, and formations, he was continuously on sick call, his uniform was far below Army standards, he constantly required counseling concerning his haircut, and he had an extensive period of being AWOL.  Furthermore, he repeatedly exhibited a lack of motivation and responsibility and was often insubordinate and disrespectful in his behavior.  He had been counseled on numerous occasions concerning such deficiencies, but all such attempts were unsuccessful.  As a result, it was unlikely that he would ever be of useful service to the Army.

In June 1975, a commanding officer interviewed the appellant and concluded that due to his lack of respect for military authority, inability to adjust to military life, and acts of misconduct within his unit, a discharge was warranted.  

A second commanding officer also recommended approval of an undesirable discharge due to the fact that the appellant had considerable amount of AWOL time and numerous instances of tardiness.  Due to his frequent incidents of a disreputable nature and his hostile attitude toward the military, it was felt that he should be discharged as soon as possible.  Furthermore, there were no reasonable grounds to believe that he was mentally defective, deranged, or abnormal at the time of his misconduct.  

In June 1975, he was referred for trial to a special court martial.

A "Disposition Form" (DA form 2496) dated in June 1975 and signed by the appellant reflects that he voluntarily requested to be discharged for the good of the Service under the provisions of Chapter 10, AR 635-200 (discharge in lieu of court martial) because of charges under UCMJ which authorized the imposition of a bad conduct or dishonorable discharge.  Such request was made of his free will, he had been advised of the implications of the request, and he did not desire any further rehabilitation or further military service.

Based on the foregoing, the appellant was discharged in September 1975 under other than honorable conditions.

In September 2005 and August 2007 statements (VA Form 21-4138), the appellant argued that prior to his discharge, his father was sick with cancer and although he had requested a leave of absence to take care of his father, such requests were denied.  Therefore, he went home without authorization.  He also contended that he did not remember signing any forms which constituted acceptance of an undesirable discharge.

Regardless of the reasons for which the appellant claims he was AWOL and the fact that he does not remember voluntarily accepting an undesirable discharge, the objective evidence reflects that he was discharged in September 1975 after he willfully accepted an undesirable discharge to escape trial by special court-martial.  He would have been subject to such trial due to a pattern of persistent and willful misconduct (e.g. being AWOL for an extended period of time).  Also, he repeatedly failed to report for duty and formation, exhibited a lack of motivation and responsibility, and was often insubordinate and disrespectful in his behavior. 

If the other than honorable discharge was based on a period of AWOL of 180 days or more, VA will consider whether there were compelling circumstances for being AWOL.  38 C.F.R. § 3.12(c)(6) (2011).  The appellant's periods of AWOL did not extend to 180 days or more, and he was discharged for a pattern of conduct that included willful and persistent misconduct in addition to being AWOL.

While the appellant has attempted to offer an explanation for his periods of being AWOL, he has not explained his other misconduct, including failure to report for assigned duty, details and formations; being continuously on sick call; failure to maintain his uniform to Army standards; need for constant counseling concerning his haircut; and being insubordinate and disrespectful.  Assuming for the sake of argument that the compelling circumstances exception applied, the record in this case does not show such circumstances.

Furthermore, the appellant's misconduct was clearly not minor, as he routinely exhibited poor performance and was AWOL for an extended period of time, and numerous attempts at rehabilitation were unsuccessful.  The United States Court of Appeals for Veterans Claims (Court) has noted that offenses that interfere with one's military duties preclude their performance and are not minor.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).   

Discharge under other than honorable conditions is a bar to payment of VA benefits unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Acceptance of an undesirable discharge to escape trial by general court-martial and a discharge due to willful and persistent misconduct will be considered to have been issued under dishonorable conditions.  38 C.F.R. 3.12(d)(4).  

If a service member was insane at the time he committed the acts leading to his discharge, the character of discharge will not be a bar to VA benefits.  38 C.F.R. § 3.12(b).

"Insanity" is defined by VA as the following:

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.
38 C.F.R. § 3.354(a) (2011). 

When determining whether a service member was insane at the time he committed an offense, VA will "base its decision on all the evidence procurable relating to the period involved."  38 C.F.R. § 3.354(b) (2011).

A claimant who seeks an exception to the rule regarding dishonorable discharge based on insanity must show that he or she (1) had prolonged deviation from his normal method of behavior due to disease, (2) had interfered with the peace of society due to disease, or (3) had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides, due to disease.  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  A diagnosis of insanity requires competent medical evidence of that condition.  See Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a). 

The appellant has not argued, or offered any evidence, that he was insane at the time of the offenses that lead to his discharge.  There is no other evidence to that effect.  In his June 1975 statement, a commanding officer specifically noted that there were no reasonable grounds to believe that the appellant was mentally defective, deranged, or abnormal at the time of his misconduct.  Furthermore, the appellant has acknowledged that he engaged in such offenses as being AWOL, and he has not claimed that he was insane at the time he committed such offenses.  Thus, the insanity exception to the bar of benefits based on discharge under dishonorable conditions is not for application in this case.

Therefore, the Board concludes that the appellant was discharged under other than honorable conditions due to willful acceptance of an undesirable discharge to escape trial by general court-martial and willful and persistent misconduct.  The character of the appellant's discharge from service is a bar to the payment of VA benefits.  38 C.F.R. §§ 3.12(d)(4), 3.301(c)(3).  
For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

The character of the appellant's discharge from service is a bar to VA benefits; the appeal is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


